SAYRE, J.
The petitioner’s effort to bring about his discharge on a writ of habeas corpus was a collateral attack upon the judgment and sentence which had been pronounced upon him by the county court of Cullman. On such attack no mere errors or irregularities affecting the trial which resulted in the judgment could avail the petitioner; he must show that the judgment and sentence was so fatally defective as to be void. That judgment had been affirmed on appeal to this court, and was beyond question in the circuit court. It was merged in the judgment of this court. In re Newton, 94 Ala. 431, 10 South. 549. The sentence pronounced by the county court after the affirmance in this court was a mere repetition of the sentence -which had been affirmed, and was unnecessary. Furthermore, the effort to show that the record of the county court did not speak the truth, or that the entry upon the judgment roll of that court, though speaking the truth, had *173been made at a time when and under circumstances such that there was no authority of law for making it, was a collateral attack upon the record which the policy of the law inhibits. That fact should have been shown on a proper proceeding for that specific purpose had in the county court, subject to review in this. The judgment entry being clothed with jurisdiction in facie and its due authentication not being denied, it was on the hearing of the writ to be taken as conclusively showing the true history of the proceedings in the county court.
On March 1, 1901, an act of the Legislature was passed under this title: “To confer additional jurisdiction upon the county court of Cullman county, Alabama, and to regulate proceedings therein.” — Acts 1900-01, p. 1342. Section 1 .of the act provides that the-county court shall have jurisdiction of all misdemeanors committed in the county concurrent with the circuit court. Section 2 provides as follows. “That the presiding judge of the circuit court of said county, at each succeeding term, shall enter on the minutes of said court on the day of adjournment an order transferring to the count}'- court of said county, all indictments presented or filed in the circuit court against persons charged with the commission of misdemeanors, and after the making of such order, the jurisdiction of the circuit court shall cease, and exclusive jurisdiction shall vest in the county court of said county.” Other appro-, priate provisions for the trial of misdemeanors in the county court follow. Appellant was convicted of a misdemeanor in a prosecution commenced and concluded in the county court under the authority of the act. He contends that the act conferred upon the county court no jurisdiction to try charges of misdemeanor because it deprives the circuit court of that jurisdiction without intimation of that provision in the title. Appellant’s *174contention cannot be sustained. Tbe provision of tbe act for the removal of misdemeanor cases from the circuit court, and for the exclusive jurisdiction of the county court thereafter in cases so' removed, is germane to the purpose announced in the title. The body of the act goes no further. The general jurisdiction of the circuit court to hear and determine misdemeanor cases remains unimpaired. But if it should be conceded that the act is constitutionally defective, in the respect pointed out by appellant, that concession could not avail the appellant. In that event the obnoxious provision only would fall, leaving the rest of the act intact. That conclusion would not affect the right of the county court to try cases originating in that court as did the case against the appellant. We are unable to sustain appellant’s contention on the ground indicated, or on any other which has been brought to our attention.
The record shows nothing of the pardon mentioned in appellant’s brief.
The order of the judge of the Eighth judicial circuit dismissing the petition and remanding "the petitioner to the custody of the sheriff of Cullman county for the execution of the sentence pronounced by the county court must be affirmed.
Affirmed.
Dowdell, C. J., and McClellan and Evans, JJ., concur.